Case 1:20-cv-00229-JPB Document 1-39 Filed 09/21/20 Page 1 of 4 PageID #: 177

                                                                                               39
                                                               Emergency Ordinance No. 2020-5

 AN EMERGENCY ORDINANCE CONTINUING THE STATE OF EMERGENCY AND
             AUTHORIZING PUBLIC HEALTH MEASURES TO
     PREVENT HARM TO THE PUBLIC DURING THE COVID-19 PANDEMIC

WHEREAS, the City Council has authority to address threats to the public health and safety in
accordance with West Virginia Code sections 8-12-5 paragraphs 23, 40, and 44; and

WHEREAS, the ongoing COVID-19 Pandemic threatens public health in the City; and

WHEREAS, effective March 16, 2020, the Governor of the State of West Virginia has declared a
state of emergency in all fifty-five West Virginia counties as a result of the COVID-19
pandemic; and

WHEREAS, on March 23, 2020, the Governor of the State of West Virginia issued Executive
Order 9-20, denominated the “Stay at Home” Order, ordering citizens to stay at their residences
unless an exception permitted travel; and

WHEREAS, avoiding large gatherings and limiting close interactions with others outside our
homes, in compliance with guidelines from public health officials and as directed by Executive
Order 9-20 issued by the Governor of the State of West Virginia, were initially effective to limit
the spread of disease and conserve essential medical resources; and

WHEREAS, on April 30, 2020, the Governor of the State of West Virginia issued Executive
Order 34-20, denominated the “Safer at Home” Order, lifting many of the mandatory restrictions
on travel and gatherings in the Stay at Home Order and providing relaxed restrictions for
business occupancies and the size of social gatherings;

WHEREAS, the Governor of the State of West Virginia issued guidelines and schedules for the
resumption of businesses and other facilities welcoming the public, together with measures
intended to limit the further spread of COVID-19 infections as members of the public enter and
gather at such businesses and facilities, which measures were denominated “West Virginia
Strong: The Comeback”; and

WHEREAS, on July 13, 2020, the Governor of the State of West Virginia issued Executive
Order 51-20, which required the closure of fairs and festivals and limited group gatherings to 25
people, except for gathering at essential businesses and operations defined in Executive Order 9-
20 and executive orders amending its provisions; and

WHEREAS, on July 14, July 23, August 1, August 13, and August 20, the Governor issued a
series of Executive Orders numbers 52-20, 55-20, 58-20, 60, 20, and 62-20, closing and
restricting service at bars within Monongalia County; and

WHEREAS, as provided in Executive Order 62-20, the Governor’s office issued “Supplemental
Protocols for Reopening Monongalia County Bars,” on August 19, 2020; and



{01506045.DOCX }

                                                                                    106 of 124
Case 1:20-cv-00229-JPB Document 1-39 Filed 09/21/20 Page 2 of 4 PageID #: 178




WHEREAS, West Virginia Code Chapter 8, Article 11, Section 3(d) provides that City Council
may enact an emergency ordinance without following the ordinary procedures prescribed by law
in the case of a pressing public emergency making action under the ordinary procedure
dangerous to the public health, safety or morals, and by affirmative vote of two thirds of the
members of Council; and

WHEREAS, the nature of any emergency justifying adoption of an emergency ordinance must
be set out in full in the ordinance; and

WHEREAS, the ongoing spread of the COVID-19 pandemic and the threat that the pandemic
will deny individuals necessary health care resources and increase job and wage losses if
measures are not promptly taken to limit public gatherings and interactions that spread the
disease as well as to promote safe public interactions with adequate face coverings create a
pressing public emergency justifying adoption of this emergency ordinance; and

WHEREAS, West Virginia Code Chapter 8, Article 11, Section 2 authorizes delegation of duties
by Council to an officer when it would be impracticable to lay down by ordinance for all cases a
uniform guide for exercising such discretion; and

WHEREAS, the nature of the COVID-19 pandemic requires discretion to respond to the
developing spread of the disease such that discretion to employ the specific emergency measures
authorized by this Ordinance must be delegated to an officer of the City;

WHEREAS, the ongoing spread of the COVID-19 pandemic and the state and federal guidelines
providing for the resumption of public gatherings and reopening of businesses and facilities
welcoming the public create a pressing public need to respond to renewed activity by altering
local laws and regulations to promote outdoor activity, appropriate face coverings, and physical
distancing to limit the further spread of COVID-19 infections, and this pressing public need
justifies adoption of this emergency ordinance; and

NOW, THEREFORE, The City of Morgantown hereby ordains the following:


           Article I. Continuation of Declaration of Emergency; Authority of City Manager;
                                      Implementation of Authority

SECTION 1. The Governor of the State of West Virginia declared a state of emergency in all
fifty-five counties in West Virginia effective March 16, 2020 due to the ongoing COVID-19
pandemic. The state of emergency remains in effect as of the date of adoption of this ordinance.

SECTION 2. The City of Morgantown recognizes the declared state of emergency as effective
within the City and hereby declares that such state of emergency shall continue within the City
until the declaration of a state of emergency is terminated by the Governor. The City of
Morgantown recognized and declared the state of emergency in the City under Emergency
Ordinance 2020-1, which ordinance was made effective for a period of ninety (90) days and the



{01506045.DOCX }

                                                                                    107 of 124
Case 1:20-cv-00229-JPB Document 1-39 Filed 09/21/20 Page 3 of 4 PageID #: 179




provisions of which would expire without further action. The City of Morgantown extended the
effective period of the provisions of Emergency Ordinance 2020-1 to September 25, 2020 in
Emergency Ordinance No. 2020-2 and again extended the effective dates of the provisions in
adopted Emergency Ordinances Nos. 2020-1, -2, and -3 through December 15, 2020 by adopting
Emergency Ordinance No. 2020-3. The authorities enacted within Emergency Ordinances 2020-
1, 2020-2, 2020-3, and 2020-4 are hereby continued in effect until they expire pursuant to the
terms of this Ordinance, except as they may be modified or supplemented by this Emergency
Ordinance No. 2020-5.

SECTION 3. In accordance with West Virginia Code Chapter 15, Article 5, Section 8, each
political subdivision in which any disaster as described in W. Va. Code § 15-5-1 occurs shall
have the power to enter into contracts and incur obligations necessary to combat such disaster,
protect the health and safety of persons and property and provide emergency assistance to the
victims of such disaster. Each political subdivision is authorized to exercise its powers under this
section in light of the exigencies of extreme emergency situations without regard to time-
consuming procedures and formalities prescribed by law (excepting mandatory constitutional
requirements) pertaining to the performance of public work, entry into contracts, incurring of
obligations, employment of temporary workers, rental of equipment, purchase of supplies and
materials, levying of taxes and appropriation and expenditure of public funds.

SECTION 4. The City Manager is hereby authorized and directed to exercise these authorities,
with the advice and direction of Council, to combat the COVID-19 pandemic giving rise to the
above-referenced declaration of a state of emergency by the Governor.

SECTION 5. During the effective period of this Ordinance, the City Manager is authorized and
directed to implement all appropriate and necessary measures authorized by this Ordinance to
address the COVID-19 pandemic, consistent with the advice and direction of City Council.

SECTION 6. Prior to implementing any such authority or authorities, the City Manager shall
adopt a written order identifying the authority to be employed and the means to be used in
employing the authority, and the written order shall be delivered to each member of City
Council, to the City Clerk, who shall keep a record of such order, and shall be made available to
the public.

SECTION 7. The restrictions established by this Ordinance, shall apply only upon issuance of a
written order of the City Manager pursuant to Section 6 of this Article, and only to the extent
stated therein.


                   Article II. Limitations on gatherings; operation of bar areas.

SECTION 1.             LIMITATIONS ON GATHERINGS.

The City Manager may order limitations on gatherings consistent with provisions of the
Executive Orders of the Governor or of any order of the Monongalia County Board of Health or
Monongalia County Health Officer.



{01506045.DOCX }

                                                                                     108 of 124
Case 1:20-cv-00229-JPB Document 1-39 Filed 09/21/20 Page 4 of 4 PageID #: 180




SECTION 2.            OCCUPANCY OF BAR AREAS.

The City Manager may order restrictions on the operation of bars and bar areas of restaurants and
hotels consistent with provisions of the Executive Orders of the Governor or of any order of the
Monongalia County Board of Health or Monongalia County Health Officer.


SECTION 3.            PENALTY.

Any violation of the City Manager’s order shall be deemed a public nuisance subject to summary
abatement by the Chief of Police or other law enforcement officer. In addition, any violation
shall be a misdemeanor punishable by a fine of up to five hundred (500) dollars. Each day a
violation continues shall constitute a separate violation.

                                     Article III. Severability

To the extent any provision of this Ordinance is found illegal or unenforceable by any court or
administrative authority having jurisdiction to make such a determination, the remainder of the
Ordinance shall remain in effect and shall be given effect as though the provision found illegal or
unenforceable were omitted.

This ordinance shall be effective upon adoption and, except where expressly stated otherwise,
shall lapse without further action on December 15, 2020.


ADOPTED: ____________________                                ______________________________
                                                             Mayor


FILED: _______________________
                                                             ______________________________
                                                             City Clerk




{01506045.DOCX }

                                                                                     109 of 124
